Case: 17-14954   Date Filed: 06/13/2018   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14954
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:16-cr-00032-HLM-WEJ-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                      versus

CASIMIRO CARRANZA-MARTINEZ,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (June 13, 2018)

Before WILLIAM PRYOR, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 17-14954       Date Filed: 06/13/2018   Page: 2 of 6


      Casimiro Carranza-Martinez appeals his 36-month sentence after pleading

guilty to illegal reentry of a previously deported alien, in violation of 8 U.S.C.

§§ 1326(a) and (b)(2).     This was Carranza’s fourth conviction for illegally

reentering the United States. And he has been removed a total of six times since

2006. In light of this history, the district court upwardly varied from the guideline

range of 21 to 27 months.       On appeal, Carranza argues that his sentence is

unreasonable because the court relied solely on deterrence and did not give him

credit for the two months he spent in Immigration and Customs Enforcement

(“ICE”) custody before being brought to federal court for his initial appearance.

After careful review, we affirm.

      We review a sentence for reasonableness, which “merely asks whether the

trial court abused its discretion.” Rita v. United States, 551 U.S. 338, 351 (2007).

Ordinarily, we examine both the procedural and substantive reasonableness of the

sentence. Gall v. United States, 552 U.S. 38, 51 (2007). Here, however, Carranza

challenges the substantive reasonableness of his sentence only.            We examine

whether the sentence is substantively reasonable under the totality of the

circumstances and in light of the sentencing factors listed in 18 U.S.C. § 3553(a).

United States v. Cubero, 754 F.3d 888, 892 (11th Cir. 2014).

      The district court must impose a sentence “sufficient, but not greater than

necessary to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2), including


                                           2
              Case: 17-14954     Date Filed: 06/13/2018   Page: 3 of 6


the need to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, deter criminal conduct, and protect the

public from the defendant’s future criminal conduct. 18 U.S.C. § 3553(a)(2); see

United States. v. Irey, 612 F.3d 1160, 1196 (11th Cir. 2010) (en banc). The court

must also consider, among other factors, the nature and circumstances of the

offense, the history and characteristics of the defendant, and the need to avoid

unwarranted sentencing disparities. 18 U.S.C. § 3553(a)(1), (6).

      The district court must consider all of these factors but it may, in its

discretion, give greater weight to some factors over others.        United States v.

Rosales-Bruno, 789 F.3d 1249, 1254 (11th Cir. 2015).               The court enjoys

“substantial,” but not unfettered, discretion. Id. at 1255. A court abuses its

discretion if it “(1) fails to afford consideration to relevant factors that were due

significant weight, (2) gives significant weight to an improper or irrelevant factor,

or (3) commits a clear error of judgment in considering the proper factors.” Id. at

1256. Carranza bears the burden of showing that the sentence “is unreasonable in

light of the entire record, the § 3553(a) factors, and the substantial deference

afforded sentencing courts.” Id. In general, that means convincing us that the

sentence lies outside the range of reasonable sentences dictated by the facts of the

case. Irey, 612 F.3d at 1190.




                                         3
              Case: 17-14954     Date Filed: 06/13/2018   Page: 4 of 6


      Here, Carranza’s sentence is substantively reasonable. The district court

properly calculated the guideline range, expressly referenced the presentence

investigation report, considered the arguments of the parties, and clearly and

cogently explained the basis for the chosen sentence with reference to the record

and the 18 U.S.C. § 3553(a) sentencing factors. The court’s decision to vary

upward from the guideline range was supported by the record and was within its

substantial discretion. We cannot say that a sentence of 36 months for Carranza’s

fourth conviction of illegal reentry was outside the range of reasonable sentences

based on the facts of the case. See Irey, 612 F.3d at 1189–90.

      Carranza’s challenges to his sentence miss the mark. First, the district court

did not impose a sentence based solely on deterrence. Far from it. In fact, the

court expressly doubted that the sentence would have any deterrent effect on

Carranza, since prior prison sentences for three reentry offenses—24 months, 34

months, and 30 months—had not deterred him from returning to the United States

before.   Moreover, the court cited a number of other § 3553(a) factors when

explaining the basis for the sentence, including Carranza’s history and

characteristics, § 3553(a)(1), the need to reflect the seriousness of the offense, to

promote respect for the law, to provide just punishment, § 3553(a)(2)(A), and to

avoid unfair sentencing disparities, § 3553(a)(6). In sum, the court’s explanation




                                         4
              Case: 17-14954     Date Filed: 06/13/2018   Page: 5 of 6


of its sentence shows it properly considered the § 3553 factors as a whole and did

not place undue emphasis on the need for deterrence.

      Second, we disagree with Carranza that the district court “did not address at

all” his request for credit for the time he spent in ICE custody. The court expressly

stated that in crafting the sentence it was “keeping in mind . . . the time that the

defendant has been in custody before he came into custody of the United States

Marshal” in January 2017. Carranza was in ICE custody before he came into the

custody of the United States Marshal in January 2017. We therefore understand

the court to be saying that it was keeping in mind his time in ICE custody when

crafting the sentence.

      True, the district court later omitted reference to that time when stating that

it had “chosen this sentence of 36 months because he gets credit against his

sentence for all the time he’s been in custody since January the 3rd of this year.”

Id. at 13. But we do not read “a district judge’s extemporaneous spoken words of

explanation . . . as if we were reading a statute.” United States v. Cataldo, 171

F.3d 1316, 1319 n.6 (11th Cir. 1999). And we take the district court at its (earlier)

word that it kept in mind the time Carranza spent in ICE custody when crafting his

sentence of 36 months. Accordingly, we reject Carranza’s argument that the court

imposed a substantively unreasonable sentence by failing to consider and account

for his ICE custody.


                                         5
              Case: 17-14954    Date Filed: 06/13/2018   Page: 6 of 6


      For all of these reasons, the district court did not abuse its considerable

discretion, and Carranza’s sentence is substantively reasonable.

      AFFIRMED.




                                         6